Citation Nr: 0507057	
Decision Date: 03/11/05    Archive Date: 03/21/05

DOCKET NO.  03-10 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Nashville, Tennessee


THE ISSUE

Entitlement to an initial disability evaluation in excess of 
60 percent for lupus erythematosus, systemic and discoid.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel




INTRODUCTION

The veteran served on active duty from February 1986 to 
January 1998.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision, by 
the Nashville, Tennessee, Regional Office (RO), which granted 
service connection for lupus erythematosus, evaluated as 10 
percent disabling, effective November 27, 2000.  The veteran 
perfected a timely appeal of that decision.  In September 
2002, the claims file was transferred to the RO in Waco, 
Texas.  In July 2003, the veteran informed the VA that she 
had moved back to Tennessee.  The claims file was 
subsequently transferred to the Nashville, Tennessee, 
Regional Office (RO).  

A VA compensation examination was conducted in December 2003.  
Subsequently, a rating action of August 2004 increased the 
evaluation for erythematosus, systemic and discoid, from 10 
percent to 60 percent, effective November 27, 2000.  Since 
this is not the highest possible rating available under the 
VA Schedule for Rating Disabilities (Rating Schedule) for 
lupus erythematosus, and the veteran has not indicated that 
she is content with this rating, the appeal continues.  See 
AB v. Brown, 6 Vet. App. 35, 39 (1993).  

Because the veteran's appeal involves the propriety of the 
initial rating assigned following the grant of service 
connection for her lupus erythematosus, the Board has 
characterized that issue in accordance with the holding of 
Fenderson v. West, 12 Vet. App. 119 (1999).  

In a May 2003 rating decision, the RO found that no new and 
material evidence had been submitted to reopen the veteran's 
claim for service connection for a right shoulder disability.  
The veteran was notified of that determination, and of her 
procedural and appellate rights, by VA letter dated May 14, 
2003.  No notice of disagreement with that determination has 
been submitted; therefore, that issue is not in appellate 
status and will not be addressed by the Board.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.201 (2004).  

The Board notes that, in her substantive appeal, received in 
April 2003, the veteran requested a hearing on appeal before 
a Veterans Law Judge at the RO (Travel Board hearing).  In 
October 2004, she was notified that a hearing was scheduled 
for November 18, 2004.  However, on the day of the scheduled 
hearing, the record indicates that the veteran called and 
requested that her hearing be canceled.  As the record does 
not contain further indication that the veteran or her 
representative has requested that the hearing be rescheduled, 
the Board deems the veteran's request for a hearing 
withdrawn.  See 38 C.F.R. § 20.702 (2004).  


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the 
veteran's appeal for a higher rating for systemic and discoid 
lupus erythematosus.  

2.  The veteran's systemic and discoid lupus erythematosus 
has been manifested by symptoms equating to exacerbations 
lasting a week or more two to three times per year.  The 
veteran does not experience frequent exacerbations and 
multiple joint and organ manifestations that are productive 
of moderately severe impairment of health or acute systemic 
lupus erythematosus, with frequent exacerbations, producing 
severe impairment of health.  Additionally, the veteran's 
systemic lupus erythematosus is not entitled to a higher 
evaluation by combining the evaluations for residuals under 
the affected bodily systems.  


CONCLUSION OF LAW

The criteria for a rating in excess of 60 percent for discoid 
and systemic lupus erythematosus have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5107 (West 2002); 38 C.F.R. §§ 4.20, 
4.88b, Diagnostic Code 6350 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West 2002).  In addition, 
VA promulgated regulations to implement the provisions of the 
law.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  

The VCAA requires that VA must provide notice that informs 
the claimant (1) of the information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1).  

Significantly, notice as required by 38 U.S.C.A. § 5103(a) 
must be provided to an appellant before the initial 
unfavorable decision on a claim for VA benefits.  That notice 
was provided in the present case.  

The Board finds that VA's duties under the law and recently 
revised implementing regulations have been fulfilled.  The 
veteran's claim for service connection for lupus was received 
in November 2000; and, in a February 2001 letter, the RO 
provided notice to her regarding what information and 
evidence was needed to substantiate her claim for benefits, 
as well as what information and evidence must be submitted by 
her, what information and evidence would be obtained by VA, 
and the need for her to submit any evidence in her possession 
that pertains to the claim.  The veteran was provided 
adequate notice of the evidence needed to substantiate her 
claim.  Significantly, the discussions in the October 2001 
decision appealed, the April 2003 statement of the case 
(SOC), the August 2004 rating decision, and the August 2004 
supplemental statement of the case (SSOC) (especially when 
considered collectively) informed her of the information and 
evidence needed to substantiate her claim and complied with 
VA's notification requirements.  

Additionally, the RO sent the veteran a letter in May 2003 
specifically informing her of the enactment of the VCAA and 
its resulting impact on her particular claim.  The RO not 
only explained the duties to notify and assist her with her 
claim, but also explained what the evidence must show to 
establish her entitlement, when and where to send pertinent 
information, what VA had done to assist her in developing her 
claim, and how to contact VA for additional assistance.  This 
included assuring her that VA would obtain all VA or other 
Federal records that she identified.  So this letter, the 
SOC, and the SSOC provided her with a specific explanation of 
the type of evidence necessary to substantiate her claim, as 
well as an explanation of what evidence was to be provided by 
her and what evidence the VA would attempt to obtain on her 
behalf.  See generally Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

The RO also apprised the veteran of the applicable laws and 
regulations in the SOC and SSOC.  And the basic requirements 
for establishing a higher rating for lupus erythematosus have 
remained essentially the same despite the change in the law 
concerning the preliminary duties to notify and assist.  The 
Board finds, then, that VA has no outstanding duty to inform 
her that any additional information or evidence is needed.  
When there is extensive factual development in a case, and 
there is no reasonable possibility that any further 
assistance would aid the appellant in substantiating her 
claim, VCAA does not apply.  Wensch v. Principi, 15 Vet App 
362 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim").  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), 
(d).  Here, the RO has obtained the veteran's medical 
records, and has provided the veteran with VA examinations to 
clarify the nature and severity of her lupus erythematosus.  
As such, VA's duties under the VCAA have been satisfied, and 
the case is ready for adjudication.  Significantly, in 
response to notice of VA's decision to grant the veteran's 
claim for service connection for lupus erythematosus, 
systemic and discoid (a claim for which VA had already given 
notice required by 38 U.S.C.A. § 5103(a)) and to assign this 
disability an initial 10 percent rating, she filed a notice 
of disagreement that raised a new issue.  In accordance with 
the provisions of 38 U.S.C.A. § 7105(d), VA took proper 
action and issued a statement of the case.  However, 
38 U.S.C.A. § 5103(a) does not require VA to provide notice 
of the information and evidence necessary to substantiate the 
newly raised issue.  VAOGCPREC 8-2003 (Dec. 22, 2003).  

Factual Background.

The veteran served on active duty from February 1986 to 
January 1998.  Her service medical records show treatment for 
recurrent radicular pain in the lower extremities.  The 
service medical records also document low white blood cell 
counts on several occasions beginning in January 1989.  
However, the records do not reflect any diagnosis of lupus.  

VA medical records, including outpatient treatment as well as 
examination reports, dated from February 1998 through March 
2000, show continuing treatment for radiating pain in the 
right lower extremity as well as increasing complaints of 
numbness.  These records also reflect clinical evaluation and 
treatment for residuals of a bunionectomy, complaints of 
headaches, low back pain, and pain the hands.  The report of 
a VA examination in August 1998, reflect evaluation of scars 
resulting from a cholecystectomy, a bunionectomy, an 
appendectomy, a tubal ligation, and removal of a neuroma on 
the left foot.  All scars were well resolved.  A December 
1998 VA examination reflects a diagnosis of chronic 
mechanical low back pain.  And, a VA examination of March 
2000 reflects a diagnosis of history of chronic recurrent 
migraine headaches.  These records do not reflect any 
clinical findings or diagnosis of lupus.  

The veteran's claim for service connection for lupus was 
received in November 2000.  Submitted in support of her claim 
was a private medical statement from Larry D. Hudson, M.D., 
dated in December 2000, indicating that the veteran had 
recently been diagnosed with systemic lupus erythematosus 
with cutaneous involvement.  Dr. Hudson noted that, upon 
reviewing the veteran's records, she had a low white count 
with neutropenia on April 1, 1997.  She was also noted on 
several clinical visits to have fever and fatigue.  Based on 
that information, Dr. Hudson concluded that it was likely 
that the veteran's lupus condition began while on active 
duty; however, it was not diagnosed until much later.  

Received in February 2001 were VA outpatient treatment 
reports, dated from July 1998 through February 2001, 
reflecting ongoing clinical evaluation and treatment for 
complaints of recurrent skin lesions, fatigue, and night 
sweats.  During a clinical visit in July 2000, it was noted 
that the veteran had consistent low white blood count, 
fatigue, and night sweats.  She also had a rash on the 
external ear; it was noted that she had had 2 small lesions 
on the nose since May 2000.  The diagnosis was 
thrombocytopenia, unknown cause; lymphadenopathy; and skin 
lesions.  When seen in August 2000, the veteran indicated 
that she had occasional diarrhea, and she still had oral 
irritation.  She also complained of pain in the right 
shoulder, fatigue and occasional night sweats.  Her appetite 
was not real good.  In September 2000, it was noted that the 
veteran was being worked up for neutropenia and fatigue.  It 
was further noted that she had been diagnosed with systemic 
lupus erythematosus based on discoid lupus on the left cheek.  
The records indicate that the veteran was placed on 
Plaquenil.  

Received in April 2001 were private treatment reports, dated 
from March 1999 to March 2001, which show that the veteran 
continued to receive clinical evaluation and treatment for 
symptoms of lupus erythematosus, including fatigue as well as 
skin and oral lesions.  

A rating action of October 2001 granted service connection 
for lupus erythematosus, systemic; a 10 percent disability 
rating was assigned, effective November 27, 2000.  

Medical evidence of record, including VA as well as private 
treatment reports, dated from June 2001 through September 
2003, show continuing evaluation and treatment for fatigue, 
skin and oral lesions, and joint pain.  During a clinical 
visit in November 2001, the veteran reported experiencing a 
current flare-up; she was feeling a bit more fatigued.  It 
was noted that the laboratory findings had been good recently 
with elevated white blood cell count back in the normal 
range.  A December 2001 treatment report noted oral 
ulcerations.  When seen in January 2002, the veteran was not 
doing much better; she had spots in the right lateral scalp.  

During a clinical visit in July 2002, the veteran reportedly 
had a low while blood cell count.  It was also noted that she 
had problems with migraine headaches, back strain, neuralgia, 
arthritis, and chronic sinusitis.  In August 2002, it was 
noted that the veteran continued to have joint pain, and 
being real emotional.  The assessment was discoid lupus, and 
possible depression symptoms and increased irritability.  A 
treatment note, dated in December 2002, indicated that the 
veteran had had discoid lupus erythematosus lesions on her 
scalp, ears, and face, but never below the neck.  She was 
also reported to have had oral lesions.  It was noted that 
her hydroxychloroquine dose had been reduced, but the skin 
lesions recurred.  The veteran also complained of malaise, 
joint pain, and hand swelling in the morning; she denied 
fevers and chills.  It was determined that the veteran does 
not currently meet the criteria for systemic lupus 
erythematosus, and that most patients with discoid lupus 
erythematosus do not have systemic lupus erythematosus.  A 
treatment note, dated in April 2003, reflect complaints of 
pain in the joints in the hands with swelling, nausea and 
blurred vision.  The assessment included blurred vision of 
unknown etiology, and leucopenia with right shift.  When seen 
in May 2003, the veteran complained of blurred vision, with 
photophobia.  She also complained of swelling in the hands 
for the past 1-1/2 weeks, and bleeding gums.  The diagnosis was 
decreased vision and lupus.  

A private treatment report, dated in July 2003, indicates 
that the veteran was seen for flare-up of the lupus; it was 
noted that lupus had flared on the gum line.  It was also 
noted that the veteran had had neutropenia dating back before 
using Plaquenil.  On examination, she had erythematosus areas 
on the gum mucosa, mostly on the left side upper areas.  
There was some hyperpigmentation on the anterior gum and 
face, but no active erythema.  The veteran was seen for a 
follow up evaluation in September 2003, at which time it was 
noted that her mouth was worse, her hands had been swelling, 
and she had been very fatigued.  

The veteran was afforded a VA examination in December 2003, 
at which time she noted that her current symptoms include 
fatigue, hair loss, and visual blurring.  She has continued 
to have a rash on her gums, as well as oral lesions, for 
which she was prescribed Plaquenil.  The veteran reported 
problems with swallowing, and pain of the bones of both 
wrists and hands for the last three months.  The veteran also 
reported problems with night sweats for the last three weeks; 
she states that she gets drenched, and has to get up and 
change her clothes.  On examination, it was noted that the 
veteran had experienced a weight loss of 22 pounds in the 
last six months; her appetite varied, depending on her gum 
and oral lesions.  No scalp lesions were noted.  The nasal 
mucosa revealed erythema.  No lymphadenopathy or thyromegaly 
were noted.  Her oral examination showed several lesions, 
including of the gum on the outside of the left lower 
posterior gum area in the bottom of the anterior outside the 
gums; in the left lower medial gum area was a lesion, as well 
as a right posterior buccal mucosa lesion and right lower 
lateral gum lesion noted.  Her pharynx revealed no lesions.  
No edema was noted in the extremities.  The wrists had a 
normal range of motion, but no swelling was noted.  
Laboratory testing results revealed positive anti-Ro 
antibody, as well as positive ANA.  The pertinent diagnoses 
were cutaneous discoid lupus, migraine headaches, and 
neuralgia.  

Received in August 2004 were VA progress notes, dated from 
May 2002 to June 2004, which show that the veteran continued 
to receive follow up evaluation by dermatologists and 
rheumatologists for symptoms of her lupus erythematosus.  

Legal analysis.

Disability evaluations are determined by the application of 
the Rating Schedule, which assigns ratings based on the 
average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  Pertinent regulations do not require that all cases 
show all findings specified by the Rating Schedule, but that 
findings sufficient to identify the disease and the resulting 
disability and above all, coordination of the rating with 
impairment of function will be expected in all cases.  38 
C.F.R. § 4.21 (2004).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Since the veteran is 
appealing the original assignment of a disability rating 
following an award of service connection, the severity of the 
disability is to be considered during the entire period from 
the initial assignment of the rating to the present time.  
See Fenderson v. West, 12 Vet. App. 119 (1999).  

The veteran's disability has been rated under the provisions 
governing systemic lupus erythematosus, (disseminated).  38 
C.F.R. § 4.88b, Diagnostic Code 6350 (2004).  Under Code 
6350, a 10 percent rating is assigned for exacerbations once 
or twice a year or symptomatic during the past 2 years; a 60 
percent rating is assigned for exacerbations lasting a week 
or more, 2 or 3 times per year; and a 100 percent rating is 
assigned for acute manifestations with frequent 
exacerbations, producing severe impairment of health.  Note, 
this condition may be evaluated either by combining the 
evaluations for residuals under the appropriate system, or by 
evaluating under Diagnostic Code 6350, whichever method 
results in a higher evaluation.  38 C.F.R. § 4.88b, 
Diagnostic Code 6350.  

The Board finds that the medical evidence of record does not 
establish entitlement to a rating greater than 60 percent for 
systemic and discoid lupus erythematosus.  Medical evidence 
from recent years in the form of VA outpatient treatment 
records as well as private treatment records show that the 
veteran has experienced recurring problems with scalp 
lesions, oral lesions, pain in the joints, night sweats, 
leucopenia, fatigue, and symptoms of depression.  The records 
clearly reflect increased activity, with flare-ups, since 
September 2000.  However, the symptoms of the lupus appear to 
be stable on medications, including Plaquenil and Lexapro for 
depression.  It is noteworthy that the doctors have indicated 
that the veteran suffered mostly from symptoms of discoid 
lupus; and, most recently, during the December 2003 VA 
examination, she had no edema in the extremities, and the 
wrists had a normal range of motion and no swelling.  The 
pertinent diagnoses were cutaneous discoid lupus and 
neuralgia.  Clearly, the above clinical findings show that 
the veteran does not experience frequent exacerbations and 
multiple joint and organ manifestations that are productive 
of moderately severe impairment of health or acute systemic 
lupus erythematosus, with frequent exacerbations, producing 
severe impairment of health.  

The Board has considered the provisions of 38 C.F.R. § 4.7, 
which provide for assignment of the next higher evaluation 
where the disability picture more closely approximates the 
criteria for the next higher evaluations.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  In 
this regard, the Board finds that while the evidence shows 
that the veteran's condition is a significant one which 
likely affects her daily functioning, it has not been shown 
that the condition currently produces a severe impairment of 
health, as is required for a 100 percent rating under 
analogous Code 6350.  As discussed above, the veteran's 
overall disability picture from discoid lupus erythematosus 
does not approximate the criteria for the next higher 
schedular evaluation of 100 percent under Diagnostic Code 
6350.  The preponderance of the evidence is against the claim 
for a rating higher than 60 percent for discoid and systemic 
lupus erythematosus.  Thus, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. § 3.321(b)(1) 
(2004).  The governing norm in these exceptional cases is a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.  

The Board first notes that the schedular evaluations in this 
case are not inadequate.  Higher schedular ratings, up to 100 
percent, are assignable pursuant to Diagnostic Code 6350, but 
the medical evidence reflects that the manifestations 
required to warrant such a higher rating is not present in 
this case.  

Second, the Board finds no evidence of an exceptional 
disability picture in this case.  The veteran has not 
required hospitalization for her service-connected disability 
from discoid and systemic lupus erythematosus, nor is it 
otherwise shown that the service-connected neurological 
disorder, by itself, so markedly interferes with employment 
as to render impractical the application of regular schedular 
standards.  Rather, for the reasons noted above, the Board 
concludes that the impairment resulting from lupus 
erythematosus is adequately compensated by the 60 percent 
schedular evaluation.  Therefore, extraschedular 
consideration under 38 C.F.R. § 3.321(b) is not warranted.  

Moreover, after reviewing the evidence of record presented in 
this case, the Board finds that the veteran's service-
connected lupus erythematosus, systemic and discoid has not 
been shown to be more or less than 60 percent disabling 
during any period when service connection has been in effect.  
See Fenderson, supra.  


ORDER

An initial disability rating in excess of 60 percent, for 
discoid and systemic lupus erythematosus, is denied.  



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


